 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                   ***
 7    XXIII CAPITAL LIMITED,                                Case No. 2:18-cv-01770-GMN-BNW
 8                           Plaintiff,
                                                            ORDER
 9          v.
10    DECADE, S.A.C., LLC, et al.,
11                           Defendants.
12

13          Presently before the court is plaintiff XXIII Capital Limited’s motion to compel discovery

14   (ECF No. 1), filed on September 12, 2018. The motion is currently unopposed. This case was

15   reassigned to the undersigned on May 3, 2019.

16          XXIII seeks an order compelling non-party J. Lynn Elliott to produce documents

17   requested by XXIII’s subpoena, which was served on Elliott in June of 2018. XXIII represents to

18   the court that Elliott had various objections to the subpoena and that XXIII and Elliott attempted

19   in good faith to resolve this dispute over the course of several meet-and-confer conferences, but

20   the parties were unable to do so, resulting in this motion. Elliot has not responded to the motion.

21   The motion does not indicate it was served on Elliott, who is a non-party and therefore would not

22   have received electronic service of the motion through the court’s electronic filing system.

23   Before taking further action on this motion, the court will require XXIII to serve the motion on

24   Elliott and file proof of that service by June 25, 2019.

25          IT IS SO ORDERED.

26          DATED: June 11, 2019

27
                                                           BRENDA WEKSLER
28                                                         UNITED STATES MAGISTRATE JUDGE
